United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 20-1683
                          ___________________________

                               United States of America

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

                                  Stevie Lavell West

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                     for the Southern District of Iowa - Eastern
                                   ____________

                             Submitted: January 28, 2021
                               Filed: February 2, 2021
                                    [Unpublished]
                                    ____________

Before LOKEN, BENTON, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

      Stevie West appeals after the district court1 granted in part his motion for relief
under section 404 of the First Step Act. See Pub. L. No. 115-391, 132 Stat. 5194

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
(2018). West and his appointed attorney have both filed briefs arguing that the
district court erred in denying additional relief. Counsel has also moved to withdraw.

       After careful review, we discern no abuse of discretion in the district court’s
ruling. See United States v. Harris, 960 F.3d 1103, 1106 (8th Cir. 2020) (reviewing
reasonableness of sentence reduced under First Step Act under deferential abuse-of-
discretion standard); see also United States v. McDonald, 944 F.3d 769, 771-72 (8th
Cir. 2019) (district court’s decision to grant or deny reduction authorized under First
Step Act is reviewed for abuse of discretion). Accordingly, we affirm and grant
counsel leave to withdraw.
                        ______________________________




                                         -2-